DETAILED ACTION
In view of the appeal brief filed on 01/06/2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        

Response to Arguments
Applicant's arguments filed on 01/06/2021 are moot in view of a new rejection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensory-feedback member” in claim 6 at line 2 wherein the spec discloses only “a sensory-feedback member 250 (e.g., a LED, auditory element, vibratory element)” (para.63, lines 4-5).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay (US 2015/0181945).

Examiner’s Conventions: 	
 For example, c25:1-2 means claim 25 at lines 1-2, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 means Fig. 1 and Fig. 3, and Abstract:5 means Abstract at line 5.

Regarding claim 1, Tremblay discloses
A control body (a power source 110; Figs. 2, 4, 8-9, P52:2

    PNG
    media_image1.png
    353
    655
    media_image1.png
    Greyscale
) coupled or coupleable with 
a cartridge (a vapor producer 120; Figs. 2-3,9, P52:3) that is equipped with a heating element (a heater; P60:4) and contains an aerosol precursor composition (a substance to provide the vapor drawable (e.g., inhalable); P59:2-3), the control body being coupled or coupleable with the cartridge to form an aerosol delivery device (an electronic vaping device 100; Fig. 1, P51:1-2) in which the heating element is configured to activate and vaporize components (nicotine; P59:5) of the aerosol precursor composition, the control body comprising:

a housing (a housing 115; P52:1-2); and within the housing,

a flow sensor (a fluid-drawing detector 154; P64:2-3, comprising a flow sensor (e.g., an airflow sensor); P64:11-12) configured to detect a flow (P64:12) of air (air; P64:7) through at least a portion (outlet 152; P64:4) of the housing, the flow of air indicative of a puff (inhale, puff; P51:6) of a user (a user using his/her mouth; P51:5-7), and output (outputs a signal to the controller 160; P64:14-15) an airflow-detected signal (a signal; P64:15) in response (P77:1) to the flow of air so detected;

a microprocessor (a processor of the controller 160; Fig. 5, P95:6-7) configured to operate in an active mode (an operational status of “a processor of the controller 160”; Fig. 5, P95:6-7) in which the control body (a power source 110; Figs. 2,4,8-9, P52:2) is coupled with the cartridge (a vapor producer 120; Figs. 2-3,9, P52:3), the microprocessor in the active mode being configured to control the heating element (a heater; P60:4) to activate and vaporize components (nicotine; P59:5) of the aerosol precursor composition (a substance to provide the vapor drawable (e.g., inhalable); P59:2-3); and

a presence (the user placing his/her mouth to vape over the outlet 152; P63:3-4) of the user (the user; P63:3-4) nearby the control body 

the microprocessor being further configured to control operation (operation of the electronic cigarette 100; P52:5-6) of at least one functional element (at least one of (1) a signal to the controller 160, which processes this signal and consequently activates the vaporizer 126 (e.g., turns on a heater therein); P64:15-17, (2) “vaporizing a portion of the liquid (that may have been drawn from the container 124, e.g., using a wicking material), (3) producing vapor which can be brought into the user's mouth by continuing to draw (e.g., puff, inhale, etc.) through the outlet 152; P64:19-23) to the presence (the user placing his/her mouth to vape over the outlet 152; P63:3-4) of the user so detected, 

the presence of the user so detected, and

wherein the proximity sensor or microprocessor being configured to control operation  (operation of the electronic cigarette 100; P52:5-6) of the at least one functional element includes the microprocessor being configured to initiate operation in the active mode in response to 
airflow-detected signal (The fluid-drawing detector 154 outputting a signal; P64:14-15), and therein control the heating element to activate and vaporize components of the aerosol precursor composition.

Tremblay discloses “a presence of the user nearby the control body” and “airflow-detected signal” as mapped, but is silent regarding
a proximity sensor configured to detect a presence of the user nearby the control body without requiring any physical contact with the user, 



both the proximity-detected signal and airflow-detected signal

	However, Tremblay-Fig.14 discloses, in the same field for “some embodiments, as shown in FIG. 14” (P132:1

    PNG
    media_image2.png
    187
    438
    media_image2.png
    Greyscale
),
a proximity sensor (a mobile communication device (e.g., a smartphone); P132:2-3, Fig. 14, monitoring a proximity of the mobile communication device 400 to the electronic cigarette 100; P132:7-8 wherein there is no specific structure of the proximity sensor) configured to detect a presence (prolonged user presence; P208:4) of the user (P132:5) nearby the control body (a power source 110; Figs. 2, 4, 8-9, P52:2) without requiring any physical contact (a wireless connection; P133:2-1 from bottom, Fig. 14) with the user, 

wherein the proximity sensor is further configured to output a proximity-detected signal (signal strength; P132:16) in response to the presence (prolonged user presence; P208:4) of the user (P132:5)

both (to satisfy the objective of a person’s smoking state, i.e., both conditions of (1) the existence of a smoking person and (2) the smoking vapor/gas) the proximity-detected signal (signal strength; P132:16 wherein detecting an existence of a smoking person is a necessary condition for a person’s smoking) and (a signal; P64:15 wherein detecting an existence of a smoking vapor/gas is another necessary condition for a person’s smoking)

	The advantage of using Tremblay-Fig.14’s smartphone is not only to provide a device prohibiting “(1) certain persons such as children and teenagers, (2) someone who may have stolen or found an electronic cigarette belonging to somebody else, and (3) no smoking locations from readily using electronic cigarettes” (para.4), but also to authenticate turning on the electronic vaping device 100 for the right user and provide more convenience to the authenticated user informing the status of the electronic vaping device 100 by making additional functionality to the electronic vaping device 100 such as providing communication links between the electronic vaping device 100 and the Tremblay-Fig.14’s smartphone without making a costly new device doing the same function.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tremblay with Tremblay-Fig.14 by adding Tremblay-Fig.14’s smartphone making a wireless connections between the existing wireless communication devices and the electronic vaping device 100 to Tremblay’s electronic vaping device 100 in order not only to provide a device prohibiting “(1) certain persons such as children and teenagers, (2) someone who may have stolen or found an electronic cigarette belonging to somebody else, and (3) no smoking locations from readily using electronic cigarettes” (para.4), but also to authenticate turning on the electronic vaping device 100 for the right user and provide more convenience to the authenticated user informing the status of the electronic vaping device 100 by making additional functionality to the electronic vaping device 100 such as providing communication links between the electronic vaping device 100 and the Tremblay-Fig.14’s smartphone without making a costly new device doing the same function.
                  
Regarding claim 19, Tremblay discloses
A control body (a power source 110; Figs. 2, 4, 8-9, P52:2

    PNG
    media_image1.png
    353
    655
    media_image1.png
    Greyscale
) coupled or coupleable with a cartridge (a vapor producer 120; Figs. 2-3,9, P52:3) that is equipped with an atomizer (a vaporizer 126, sometimes referred to as an "atomizer"; P60:2-3) and contains an aerosol precursor composition (a substance to provide the vapor drawable (e.g., inhalable); P59:2-3), the control body being coupled or coupleable with the cartridge to form an aerosol delivery device (an electronic vaping device 100; Fig. 1, P51:1-2) in which the atomizer is configured to activate and to produce an aerosol (vapor drawable (e.g., inhalable; P52:4) from the aerosol precursor composition, the control body comprising:

a housing (a housing 115; P52:1-2); and within the housing,

a flow sensor (a fluid-drawing detector 154; P64:2-3, comprising a flow sensor (e.g., an airflow sensor); P64:11-12) configured to detect a flow (P64:12) of air (air; P64:7) through at least a portion (outlet 152; P64:4) of the housing, the flow of air indicative of a puff (inhale, puff; P51:6) of a user (a user using his/her mouth; P51:5-7), and output (outputs a signal to the controller 160; P64:14-15) an airflow-detected signal (a signal; P64:15) in response (P77:1) to the flow of air so detected;

a microprocessor (a processor of the controller 160; Fig. 5, P95:6-7) configured to operate in an active mode (an operational status of “a processor of the controller 160”; Fig. 5, P95:6-7) in which the control body (a power source 110; Figs. 2,4,8-9, P52:2) is coupled with the cartridge (a vapor producer 120; Figs. 2-3,9, P52:3), the microprocessor in the active mode being configured to control the atomizer (a vaporizer 126, sometimes referred to as an "atomizer"; P60:2-3) to activate and to produce an aerosol (vapor drawable (e.g., inhalable; P52:4) from the aerosol precursor composition (a substance to provide the vapor drawable (e.g., inhalable); P59:2-3); and

a presence (the user placing his/her mouth to vape over the outlet 152; P63:3-4 [including] prolonged user presence; P208:4) of the user (the user; P63:3-4) nearby the control body, 
the proximity sensor or microprocessor (a processor of the controller 160; Fig. 5, P95:6-7) being further configured to control operation (operation of the electronic cigarette 100; P52:5-6) of at least one functional element (Tremblay: at least one of (1) a signal to the controller 160, which processes this signal and consequently activates the vaporizer 126 (e.g., turns on a heater therein); P64:15-17, (2) “vaporizing a portion of the liquid (that may have been drawn from the container 124, e.g., using a wicking material), (3) producing vapor which can be brought into the user's mouth by continuing to draw (e.g., puff, inhale, etc.) through the outlet 152; P64:19-23) of the aerosol delivery device (an electronic vaping device 100; Fig. 1, P51:1-2) in response to the presence of the user so detected,

wherein microprocessor (a processor of the controller 160; Fig. 5, P95:6-7) being configured to control operation of the at least one functional element includes the microprocessor being configured to initiate operation (operation of the electronic cigarette 100; P52:5-6) in the active mode in response to
airflow-detected signal (the output signal from “a fluid-drawing detector 154”; P64:2-3, comprising a flow sensor (e.g., an airflow sensor); P64:11-12), and therein control the atomizer to activate and to produce an aerosol from the aerosol precursor composition.

	Tremblay discloses “a presence of the user nearby the control body” and “airflow-detected signal” as mapped above, but is silent regarding
a proximity sensor configured to detect a presence of the user nearby the control body without requiring any physical contact with the user

 in response to the presence of the user so detected, and

both the proximity-detected signal and airflow-detected signal

	However, Tremblay-Fig.14 discloses, in the same field for “some embodiments, as shown in FIG. 14” (P132:1

    PNG
    media_image2.png
    187
    438
    media_image2.png
    Greyscale
),

a proximity sensor (a mobile communication device (e.g., a smartphone); P132:2-3, Fig. 14, monitoring a proximity of the mobile communication device 400 to the electronic cigarette 100; P132:7-8 wherein there is no specific structure of the proximity sensor) configured to detect a presence (prolonged user presence; P208:4) of the user (P132:5) nearby the control body (a power source 110; Figs. 2, 4, 8-9, P52:2) without requiring any physical contact (a wireless connection; P133:2-1 from bottom, Fig. 14) with the user, 

wherein the proximity sensor is further configured to output a proximity-detected signal (signal strength; P132:16) in response to the presence (prolonged user presence; P208:4) of the user (P132:5) so detected, and

both the proximity-detected signal (signal strength; P132:16) and airflow-detected signal (The fluid-drawing detector 154 outputting a signal; P64:14-15)

	The advantage of using Tremblay-Fig.14’s smartphone is not only to provide a device prohibiting “(1) certain persons such as children and teenagers, (2) someone who may have stolen or found an electronic cigarette belonging to somebody else, and (3) no smoking locations from readily using electronic cigarettes” (para.4), but also to authenticate turning on the electronic vaping device 100 for the right user and provide more convenience to the authenticated user informing the status of the electronic vaping device 100 by making additional functionality to the electronic vaping device 100 such as providing communication links between the electronic vaping device 100 and the Tremblay-Fig.14’s smartphone without making a costly new device doing the same function.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tremblay with Tremblay-Fig.14 by adding Tremblay-Fig.14’s smartphone making a wireless connections between the existing wireless communication devices and the electronic vaping device 100 to Tremblay’s electronic vaping device 100 in order not only to provide a device prohibiting “(1) certain persons such as children and teenagers, (2) someone who may have stolen or found an electronic cigarette belonging to somebody else, and (3) no smoking locations from readily using electronic cigarettes” (para.4), but also to authenticate turning on the electronic vaping device 100 for the right user and provide more convenience to the authenticated user informing the status of the electronic vaping device 100 by making additional functionality to the electronic vaping device 100 such as providing communication links between the electronic vaping device 100 and the Tremblay-Fig.14’s smartphone without making a costly new device doing the same function.

Claims 2-9, 12, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay (US 2015/0181945) as applied to claim 1 above, and in view of Bellinger (US 2013/0104916) and Fernando (US 2016/0302488).
                                                                                                                                                                                                                                                                                                                                           
Regarding claim 2, Tremblay-Fig.14 discloses
(Tremblay-Fig. 14: a mobile communication device (e.g., a smartphone); P132:2-3, Fig. 14, monitoring a proximity of the mobile communication device 400 to the electronic cigarette 100; P132:7-8 wherein there is no specific structure of the proximity sensor)
	
Tremblay-Fig.14 disclose “the proximity sensor” as mapped above, but is silent regarding
the proximity sensor is an inductive, capacitive, ultrasonic, Hall effect, photoelectric or non-mechanical magnetic proximity sensor.

However, Bellinger discloses, in the analogous field for “ELECTRONIC VAPORIZER THAT SIMULATES SMOKING WITH POWER CONTROL” (title, Fig. 4

    PNG
    media_image3.png
    328
    634
    media_image3.png
    Greyscale
),
the proximity sensor (a proximity detector; P45:3 from bottom) 

	The advantage of using Bellinger’s proximity detector is not only for “the trigger component 240” to “be an input such as a proximity sensor” and the proximity sensor as a subcomponent of the trigger component 240, but also to make the electronic vaping device 100 compact without depending on the mobile communication device.


Bellinger disclose “the proximity sensor” as mapped above, but Tremblay in view of Bellinger is silent regarding
the proximity sensor is an inductive, capacitive, ultrasonic, Hall effect, photoelectric or non-mechanical magnetic proximity sensor.

However Fernando discloses, in the analogous field for “an aerosol-generating article using a proximity sensor” (P71:5-7),
the proximity sensor is an inductive (an inductive-type proximity sensor; P71:6-7), capacitive (a capacitive-type proximity sensor; P71:6-7), ultrasonic, Hall effect, photoelectric or non-mechanical magnetic proximity sensor.

	The advantage of using Fernando’s well-known inductive-type or capacitive-type proximity sensor is not only “to receive a disposable smoking article, containing the aerosol-forming substrate, to form the aerosol” (P3:9-11), but also to detect the operationally possible status of the smoking article for the user.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tremblay in view of Tremblay-Fig.14 and Bellinger with Fernando by replacing Bellinger’s proximity detector with Fernando’s inductive-or capacitive-type proximity sensor in order not only “to receive a disposable smoking article, containing the aerosol-forming substrate, to form the aerosol” (P3:9-11), but also to detect the operationally possible status of the smoking article for the user.

Regarding claim 3, Tremblay in view of Bellinger and Fernando discloses
the proximity sensor (Tremblay-Fig.14: a mobile communication device (e.g., a smartphone); P132:2-3, Fig. 14) is configured to detect the presence of the user (Tremblay-Fig.14: prolonged user presence; P208:4) within a range (Tremblay-Fig.14: a distance; P132:16) that is user-programmable (Tremblay-Fig.14: an algorithm (e.g., a program); P95:2).

	Regarding claim 4, Tremblay in view of Bellinger and Fernando discloses 
the proximity sensor (Tremblay-Fig.14: a mobile communication device (e.g., a smartphone); P132:2-3, Fig. 14) being configured to detect the presence of the user (Tremblay-Fig.14: prolonged user presence; P208:4) includes being configured to obtain a measurement (Tremblay-Fig.14: signal strength; P132:16) and detect the presence of the user in an instance (Tremblay-Fig.14: the initial presence of the “prolonged user presence”; P208:4) in which the measurement satisfies a threshold (Tremblay-Fig.14: receiver sensitivity of “signal strength”; P132:16), and

wherein the threshold is user-programmable (Tremblay: the user which runs a software application (e.g., a mobile app) that relates to the electronic cigarette 100; P124:5-8 [further disclosing] an algorithm (e.g., a program) to effect a control action to alter the vapor-producing capability of the electronic cigarette 100 in response to a local VCA event; P95:2-4) to depend on a specific user (Tremblay-Fig.14: a legitimate user (e.g., an owner); P187:4) such that the proximity sensor is configured to detect the presence of the specific user.

	Regarding claim 5, Tremblay in view of Bellinger and Fernando discloses 
the operation (Tremblay: activating the vaporizer 126; P64:16) of the at least one functional element (Tremblay: at least one of (1) a signal to the controller 160, which processes this signal and consequently activates the vaporizer 126 (e.g., turns on a heater therein); P64:15-17, (2) “vaporizing a portion of the liquid (that may have been drawn from the container 124, e.g., using a wicking material), (3) producing vapor which can be brought into the user's mouth by continuing to draw (e.g., puff, inhale, etc.) through the outlet 152; P64:19-23) is user-programmable (Tremblay: the user which runs a software application (e.g., a mobile app) that relates to the electronic cigarette 100; P124:5-8 [further disclosing] an algorithm (e.g., a program) to effect a control action to alter the vapor-producing capability of the electronic cigarette 100 in response to a local VCA event; P95:2-4).

	Regarding claim 6, Tremblay in view of Bellinger and Fernando discloses 
the proximity sensor (Tremblay-Fig.14: a mobile communication device (e.g., a smartphone); P132:2-3, Fig. 14) or microprocessor (Tremblay: a processor of the controller 160; Fig. 5, P95:6-7) being configured to control the at least one functional element (Tremblay: at least one of (1) a signal to the controller 160, which processes this signal and consequently activates the vaporizer 126 (e.g., turns on a heater therein); P64:15-17, (2) “vaporizing a portion of the liquid (that may have been drawn from the container 124, e.g., using a wicking material), (3) producing vapor which can be brought into the user's mouth by continuing to draw (e.g., puff, inhale, etc.) through the outlet 152; P64:19-23) includes being configured to control a sensory-feedback member (Tremblay-Fig.14: the mobile communication device 400; P132:7-8, Fig. 14) to provide a user-perceptible feedback (Tremblay-Fig.14: monitoring a proximity of the mobile communication device 400 to the electronic cigarette 100; P132:7-8).

	Regarding claim 7, Tremblay in view of Bellinger and Fernando discloses 
the proximity sensor (Tremblay-Fig.14: a mobile communication device (e.g., a smartphone); P132:2-3, Fig. 14) or microprocessor (Tremblay: a processor of the controller 160; Fig. 5, P95:6-7) being configured to control the at least one functional element (Tremblay: at least one of (1) a signal to the controller 160, which processes this signal and consequently activates the vaporizer 126 (e.g., turns on a heater therein); P64:15-17, (2) “vaporizing a portion of the liquid (that may have been drawn from the container 124, e.g., using a wicking material), (3) producing vapor which can be brought into the user's mouth by continuing to draw (e.g., puff, inhale, etc.) through the outlet 152; P64:19-23) includes being configured to alter a power state (Tremblay: turning on a heater; P64:16-17 or “cutting off power to (i.e., disables)”; P89:7-8) of the at least one functional element.

	Regarding claim 8, Tremblay in view of Bellinger and Fernando discloses 
(Tremblay-Fig.14: a mobile communication device (e.g., a smartphone); P132:2-3, Fig. 14) or microprocessor (Tremblay: a processor of the controller 160; Fig. 5, P95:6-7) being configured to alter the power state (Tremblay: turning on a heater; P64:16-17 or “cutting off power to (i.e., disables)”; P89:7-8) includes

being configured to alter the power state of a communication interface (Tremblay-Fig.14: the communication link 440, which is a wireless connection; P132:2-1 from bottom) that is coupled to the microprocessor (Tremblay: a processor of the controller 160; Fig. 5, P95:6-7) and configured to enable wireless communication (Tremblay-Fig.14: the communication link 440, which is a wireless connection; P132:2-1 from bottom).

	Regarding claim 9, Tremblay in view of Bellinger and Fernando discloses 
the proximity sensor (Tremblay-Fig.14: a mobile communication device (e.g., a smartphone); P132:2-3, Fig. 14) or microprocessor (Tremblay: a processor of the controller 160; Fig. 5, P95:6-7) being configured to control the at least one functional element (Tremblay: at least one of (1) a signal to the controller 160, which processes this signal and consequently activates the vaporizer 126 (e.g., turns on a heater therein); P64:15-17, (2) “vaporizing a portion of the liquid (that may have been drawn from the container 124, e.g., using a wicking material), (3) producing vapor which can be brought into the user's mouth by continuing to draw (e.g., puff, inhale, etc.) through the outlet 152; P64:19-23) includes being configured to control the at least one functional element to alter a locked state (Tremblay: the vapor-providing capability of the electronic cigarette 100 to be disabled; P81:2-9) of the aerosol delivery device (Tremblay: an electronic vaping device 100; Fig. 1, P51:1-2).

	Regarding claim 12, Fernando in view of Lee and Usem discloses 
the proximity sensor (Tremblay-Fig.14: a mobile communication device (e.g., a smartphone); P132:2-3, Fig. 14) or microprocessor (Tremblay: a processor of the controller 160; Fig. 5, P95:6-7) being configured to control the at least one functional element (Tremblay: at least one of (1) a signal to the controller 160, which processes this signal and consequently activates the vaporizer 126 (e.g., turns on a heater therein); P64:15-17, (2) “vaporizing a portion of the liquid (that may have been drawn from the container 124, e.g., using a wicking material), (3) producing vapor which can be brought into the user's mouth by continuing to draw (e.g., puff, inhale, etc.) through the outlet 152; P64:19-23) includes being configured to upload (Tremblay-Fig.14: transmit through uplink of “the communication link 440”; P132:24) to a service platform (Tremblay-Fig.14:  the communication device 400; P132:1-2, Fig. 14), data associated with the presence  (Tremblay-Fig.14: prolonged user presence; P208:4) of the user (P132:5) detected by the proximity sensor.

	Regarding claim 20, Tremblay in view of Bellinger and Fernando discloses 
the proximity sensor (Tremblay-Fig.14: a mobile communication device (e.g., a smartphone); P132:2-3, Fig. 14) being configured to detect the presence of the user (Tremblay-Fig.14: prolonged user presence; P208:4) includes being configured to obtain a measurement (Tremblay-Fig.14: signal strength; P132:16) and detect the presence of the user in an instance (Tremblay-Fig.14: the initial presence of the “prolonged user presence”; P208:4) in which the measurement satisfies a threshold (Tremblay-Fig.14: receiver sensitivity of “signal strength”; P132:16), and

wherein the threshold is user-programmable (Tremblay: the user which runs a software application (e.g., a mobile app) that relates to the electronic cigarette 100; P124:5-8 [further disclosing] an algorithm (e.g., a program) to effect a control action to alter the vapor-producing capability of the electronic cigarette 100 in response to a local VCA event; P95:2-4) to depend on a specific user (Tremblay-Fig.14: a legitimate user (e.g., an owner); P187:4) such that the proximity sensor is configured to detect the presence of the specific user.

	Regarding claim 21, Tremblay in view of Bellinger and Fernando discloses  
the proximity sensor (Tremblay-Fig.14: a mobile communication device (e.g., a smartphone); P132:2-3, Fig. 14) or microprocessor (Tremblay: a processor of the controller 160; Fig. 5, P95:6-7) being configured to control the at least one functional element (Tremblay: at least one of (1) a signal to the controller 160, which processes this signal and consequently activates the vaporizer 126 (e.g., turns on a heater therein); P64:15-17, (2) “vaporizing a portion of the liquid (that may have been drawn from the container 124, e.g., using a wicking material), (3) producing vapor which can be brought into the user's mouth by continuing to draw (e.g., puff, inhale, etc.) through the outlet 152; P64:19-23) includes being configured to alter a power state (Tremblay: turning on a heater; P64:16-17 or “cutting off power to (i.e., disables)”; P89:7-8) of a communication interface (Tremblay-Fig.14: the communication link 440, which is a wireless connection; P132:2-1 from bottom) that is coupled to the microprocessor (Tremblay: a processor of the controller 160; Fig. 5, P95:6-7) and configured to enable wireless communication (Tremblay-Fig.14: the communication link 440, which is a wireless connection; P132:2-1 from bottom).


Allowable Subject Matter
Claims 11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for the Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 11, Tremblay in view of Bellinger and Fernando discloses 
the proximity sensor (Tremblay-Fig.14: a mobile communication device (e.g., a smartphone); P132:2-3, Fig. 14) includes first (Fernando: a capacitive-type proximity sensor; P71:6-7) 
capacitive proximity sensors (Fernando: a capacitive-type proximity sensor; P71:6-7) configured to measure respectively first and second capacitances (Fernando: the capacitance reading from “a capacitive-type proximity sensor”; P71:6-7) that indicate respectively the presence (Tremblay-Fig.14: prolonged user presence; P208:4) of the user and a reference (Fernando: the permittivity of the capacitor material of “a capacitive-type proximity sensor”; P71:6-7),

(structurally provided with a processor of the controller 160; Fig. 5, P95:6-7 to “run a software application (e.g., a mobile app) that relates to the electronic cigarette 100; P124:5-8) to calculate (compute by multiplying “time duration of “the user's mouth by continuing to draw (e.g., puff, inhale, etc.) through the outlet 152” to “a flow of fluid when the user draws (e.g., puffs, inhales, etc.) the fluid through the outlet 152”; P64:12-14) a level of perspiration (Trembley: the volume of “vapor through an outlet 152 of the electronic vaping device 100 using his/her mouth”; P51:6-7) of the user (Trembley: a user; P51:5) from the first
capacitances, 

wherein the proximity sensor or microprocessor being further configured to control operation (Tremblay: activating the vaporizer 126; P64:16) of the at least one functional element (Tremblay: at least one of (1) a signal to the controller 160, which processes this signal and consequently activates the vaporizer 126 (e.g., turns on a heater therein); P64:15-17, (2) “vaporizing a portion of the liquid (that may have been drawn from the container 124, e.g., using a wicking material), (3) producing vapor which can be brought into the user's mouth by continuing to draw (e.g., puff, inhale, etc.) through the outlet 152; P64:19-23) includes being further configured to control operation (Tremblay: activating the vaporizer 126; P64:16) of the at least one functional element in response to the presence (Tremblay-Fig.14: prolonged user presence; P208:4) and level (Tremblay: the calculate volume after multiplying the time duration of “the user's mouth by continuing to draw (e.g., puff, inhale, etc.) through the outlet 152” to “a flow of fluid when the user draws (e.g., puffs, inhales, etc.) the fluid through the outlet 152”; P64:12-14) of perspiration of the user.

	Fernando discloses “a first capacitive proximity sensor” and “calculate a level of perspiration of the user from the first capacitance” as mapped above, but Tremblay in view of Bellinger and Fernando is silent regarding
a second capacitive proximity sensor
 of the user from the first and second capacitances or output or output signals corresponding to the first and second capacitances for the microprocessor to calculate the level of perspiration of the user from the first and second capacitances, and

	However no one discloses 
a second capacitive proximity sensor
calculate a level of perspiration of the user from the first and second capacitances


	Regarding claim 22, Tremblay in view of Bellinger and Fernando discloses 
the proximity sensor (Tremblay-Fig.14: a mobile communication device (e.g., a smartphone); P132:2-3, Fig. 14) includes first (Fernando: a capacitive-type proximity sensor; P71:6-7) capacitive proximity sensors (Fernando: a capacitive-type proximity sensor; P71:6-7) configured to measure respectively first (Fernando: the capacitance reading from “a capacitive-type proximity sensor”; P71:6-7) capacitances that indicate respectively the presence of the user (Tremblay-Fig.14: prolonged user presence; P208:4) and a reference (Fernando: the permittivity of the capacitor material of “a capacitive-type proximity sensor”; P71:6-7),

wherein the proximity sensor is further configured (structurally provided with a processor of the controller 160; Fig. 5, P95:6-7 to “run a software application (e.g., a mobile app) that relates to the electronic cigarette 100; P124:5-8) to calculate (compute by multiplying “time duration of “the user's mouth by continuing to draw (e.g., puff, inhale, etc.) through the outlet 152” to “a flow of fluid when the user draws (e.g., puffs, inhales, etc.) the fluid through the outlet 152”; P64:12-14) a level of perspiration (Trembley: the volume of “vapor through an outlet 152 of the electronic vaping device 100 using his/her mouth”; P51:6-7) of the user (Trembley: a user; P51:5) from the first capacitance, or output or output signals corresponding to the first and second capacitances for the microprocessor (Tremblay: a processor of the controller 160; Fig. 5, P95:6-7) to calculate the level of perspiration of the user from the first and second capacitances, and

wherein the proximity sensor or microprocessor being further configured to control operation (Fernando: the first mode of operation; P72:3-4 [including] a heating protocol; P46) of the at least one functional element (Tremblay: at least one of (1) a signal to the controller 160, which processes this signal and consequently activates the vaporizer 126 (e.g., turns on a heater therein); P64:15-17, (2) “vaporizing a portion of the liquid (that may have been drawn from the container 124, e.g., using a wicking material), (3) producing vapor which can be brought into the user's mouth by continuing to draw (e.g., puff, inhale, etc.) through the outlet 152; P64:19-23) includes being further configured to control operation (Tremblay: operation of the electronic cigarette 100; P52:5-6) of the at least one functional element in response to the presence and level of perspiration of the user.

	Fernando discloses “a first capacitive proximity sensor” and “calculate a level of perspiration of the user from the first capacitance” as mapped above, but Tremblay in view of Bellinger and Fernando is silent regarding
a second capacitive proximity sensor
and second capacitance
calculate a level of perspiration of the user from the first and second capacitances

	However no one discloses 
a second capacitive proximity sensor
calculate a level of perspiration of the user from the first and second capacitances

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US-20060030836), Busby (US-20090082647), Huster (US-20080000477), Ossart (US-20080231292), Jones (US-9861299), Scarlett (US-20150211915), Usem (US-20110288685), Schroeder (US-8013837).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GYOUNGHYUN BAE/Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761